UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-1275


ROBERT B. YOE; PAUL MICHAEL YOE; GLENDA STUART; JEANNINE
SHOUP; JOY MAYNARD; JEFFREY S. YOE; JAMES D. YOE,

                Plaintiffs - Appellants,

          v.

BRANCH   BANKING   AND   TRUST   COMPANY,    a   North   Carolina
corporation,

                Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.     Gina M. Groh,
District Judge. (3:13-cv-00173-GMG)


Submitted:   October 30, 2014             Decided:   November 12, 2014


Before WILKINSON, NIEMEYER, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard W. Weston, WESTON LAW OFFICE, Huntington, West      Virginia,
for Appellants.   William L. Hallam, Andrew H. Baida,       ROSENBERG
MARTIN GREENBERG, LLP, Baltimore, Maryland; David A.        Barnette,
Ryan J. Aaron, JACKSON KELLY PLLC, Charleston, West         Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert     B.   Yoe,         Paul    Michael        Yoe,     Glenda    Stuart,

Jeannine Shoup, Joy Maynard, Jeffrey S. Yoe, and James D. Yoe,

(collectively     “Beneficiaries”)                sued    Branch     Banking       and   Trust

Company (“BB&T”) alleging violations of the Racketeer Influenced

and Corrupt Organizations Act and a claim of common law fraud,

regarding     BB&T’s     role    in    assisting          Robert    S.     Hill,    Jr.,    the

executor of the estate for Harry W. Yoe.                           Beneficiaries appeal

the district court’s order granting BB&T’s motion to dismiss

raising   a    single    issue:       whether       the        district    court    erred    by

dismissing Plaintiffs’ state common law fraud claim as time-

barred.       We have reviewed the parties’ briefs, the materials

submitted on appeal, and the district court’s order, and find no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.               Yoe v. Branch Banking & Trust Co., No.

3:13-cv-00173-GMG (N.D.W. Va. Feb. 25, 2014).                             We dispense with

oral   argument        because       the    facts        and    legal     contentions       are

adequately     presented        in    the    materials          before    this     court    and

argument would not aid the decisional process.



                                                                                    AFFIRMED




                                              2